Name: 98/596/EC: Commission Decision of 14 October 1998 amending Council Decision 97/602/EC concerning the list referred to in the second subparagraph of Article 3(1) of Regulation (EEC) No 3254/91 and in Article 1(1)(a) of Commission Regulation (EC) No 35/97 (notified under document number C(1998) 3064)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  natural environment;  cooperation policy;  leather and textile industries
 Date Published: 1998-10-23

 Avis juridique important|31998D059698/596/EC: Commission Decision of 14 October 1998 amending Council Decision 97/602/EC concerning the list referred to in the second subparagraph of Article 3(1) of Regulation (EEC) No 3254/91 and in Article 1(1)(a) of Commission Regulation (EC) No 35/97 (notified under document number C(1998) 3064) Official Journal L 286 , 23/10/1998 P. 0056 - 0058COMMISSION DECISION of 14 October 1998 amending Council Decision 97/602/EC concerning the list referred to in the second subparagraph of Article 3(1) of Regulation (EEC) No 3254/91 and in Article 1(1)(a) of Commission Regulation (EC) No 35/97 (notified under document number C(1998) 3064) (98/596/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3254/91 of 4 November 1991 prohibiting the use of leghold traps in the Community and the introduction into the Community of pelts and manufactured goods of certain wild animals species originating in countries which catch them by means of leghold traps or trapping methods which do not meet international humane trapping standards (1), and in particular the second subparagraph of Article 3(1) thereof,Whereas Commission Regulation (EC) No 35/97 of 10 January 1997 laying down provisions on the certification of pelts and goods covered by Council Regulation (EEC) No 3254/91 (2), and in particular Article 1(1)(a) thereof, is applicable only with respect to the importation of pelts of animals not born and bred in captivity from countries appearing on the list referred to in the second subparagraph of Article 3(1) of Regulation (EEC) No 3254/91;Whereas the list established by Council Decision 97/602/EC (3), as amended by Commission Decision 98/188/EC (4), can only be of a transitional nature; whereas it should be amended immediately as the situation evolves, in particular in circumstances covered by Article 3(1) of Regulation (EEC) No 3254/91, so as not to hinder trade in furs and fur-related products;Whereas information the Commission has received from the Republic of Croatia indicates that that country prohibits the use of leghold traps;Whereas, with effect from 1 June 1997, Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (5) repealed and replaced Council Regulation (EEC) No 3626/82 (6); whereas, therefore, the committee provided for in Article 19 of Regulation (EEC) No 3626/82 has been replaced by the committee provided for in Article 18 of Regulation (EC) No 338/97;Whereas the measures provided for in this Decision are in accordance with the opinion of the committee referred to in Article 5 of Regulation (EEC) No 3254/91,HAS ADOPTED THIS DECISION:Article 1 The Annex to Council Decision 97/602/EC is hereby replaced by the Annex to this Decision.Article 2 This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 3 This Decision is addressed to the Member States.Done at Brussels, 14 October 1998.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 308, 9. 11. 1991, p. 1.(2) OJ L 8, 11. 1. 1997, p. 2.(3) OJ L 242, 4. 9. 1997, p. 64.(4) OJ L 70, 10. 3. 1998, p. 28.(5) OJ L 61, 3. 3. 1997, p. 1.(6) OJ L 384, 31. 12. 1982, p. 1.ANNEX >TABLE>